DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the disposable cassette" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim should recite –the disposable set—as that is already recited in claim 1 from which claim 16 depends.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobro et al. (US 2019/0201606 A1). 
With regard to claim 1 and 18, Hobro discloses A renal failure therapy system (fig. 1a) comprising: a dialysis fluid pumping unit (54/58) including a dialysis fluid pump (54/58); a disposable set (any portion of the device may be disposed of and therefore can be considered a disposable set. 72 and 74 could be considered the disposable set) operable with the dialysis fluid pumping unit such that the dialysis fluid pump can pump dialysis fluid from the disposable set; a concentrate (Concentrate A and B located in containers 24 and 26, respectively) in fluid communication with the disposable set, wherein the dialysis fluid includes a first portion of the concentrate (during treatment, some of concentrate A and B are adding to purified water to form a dialysis solution, [0009], [0060], [0061], [0062]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second portion of the concentrate to fill at least a portion of the disposable set between treatments (during the priming step 218, an amount of concentrates A and B are mixed with purified water to form a dialysis solution that is flushed through the entire system and then drained [0096]-[0100]), the second portion of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit (during the priming step, the concentrate forming the dialysis solution acts as a disinfectant as it further flushes out the citric acid, in order to clean out the tubing before use in a treatment).
With regard to claim 2, Hobro discloses wherein the control unit is configured to cause the dialysis fluid pump to pump the second portion of the concentrate to fill the at least the portion of the disposable set between treatments ([0096]-[0100]).
With regard to claim 3, Hobro discloses wherein the renal failure therapy system is a peritoneal dialysis system and the dialysis pumping unit is a peritoneal dialysis cycler (abstract).
With regard to claim 4, Hobro discloses wherein the at least a portion of the disposable set holding the second portion of the concentrate between treatments includes a pumping cassette (any portion of 12) operable with the dialysis fluid pump and at least one line (72 or 74) in fluid communication with the pumping cassette.
With regard to claim 6, Hobro discloses A renal failure therapy system (fig. 1a) comprising: a dialysis fluid pumping unit (54/58) including a dialysis fluid pump (54/58); a disposable set (any portion of the device may be disposed of and therefore can be considered a disposable set. 72 and 74 could be considered the disposable set) operable with the dialysis fluid pumping unit such that the dialysis fluid pump can pump dialysis fluid from the disposable set; a concentrate (citric acid, [0091]) in fluid communication with the disposable set, wherein the dialysis fluid includes a first portion of the concentrate (the dialysis solution that is flushed through the patient includes a small amount of the citric acid, [0100]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second portion of the concentrate to fill at least a portion of the disposable set between treatments (the cleaning phase at 212, a portion of citric acid is flushed through the system, [0094]), the second portion of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit ([0094]).
Hobro further discloses wherein the concentrate is acidic (citric acid, [0091]).
With regard to claim 7, Hobro discloses which includes a supply of water (located within container 22) made suitable for treatment, and wherein the control unit is configured to mix the first portion of the concentrate with the water made suitable for treatment to form the dialysis fluid ([0096]-[0100]).
With regard to claim 8, Hobro discloses wherein the disposable set includes a container (22 is the container for holding the purified water) for accumulating water made suitable for treatment, and wherein the accumulating container does not receive the concentrate between treatments (the container does not receive concentrates).
With regard to claim 9, Hobro discloses wherein the concentrate is a first concentrate (concentrate A) and which includes a second concentrate (concentrate B), and wherein the control unit is configured to mix the first portion of the first concentrate and a first portion of the second concentrate with the water made suitable for treatment to form the dialysis fluid ([0096]-[0100], concentrate A and B are mixed with purified water).
With regard to claim 10, Hobro discloses wherein a second portion of the second concentrate is used to disinfect a second concentrate line of the disposable set between treatments (during the priming step, the concentrate forming the dialysis solution acts as a disinfectant as it further flushes out the citric acid, in order to clean out the tubing before use in a treatment, [0096]-[0100], a first line could be considered as 72 and a second line that is also disinfected could be considered 74).
With regard to claim 11, Hobro discloses wherein the concentrate is provided in a first container (24) in an amount such that after use of the first portion of the concentrate form dialysis fluid for treatment, the second portion of the concentrate remains in the first container to fill the at least the portion of the disposable set for disinfection, and wherein a second container of concentrate is used for a subsequent treatment (concentrate in container 24 is used both in the priming and the treatment).
With regard to claim 12, Hobro discloses wherein the concentrate is provided in a container (24) in an amount such that after use of the first portion of the concentrate form dialysis fluid for treatment, the second portion of the concentrate remains to fill the at least the portion of the disposable set for disinfection and a third portion of the concentrate remains to form dialysis fluid for a subsequent treatment (concentrate in container 24 is used both in the priming and the treatment and a second treatment as shown in flow chart of Fig. 4).
With regard to claim 13, Hobro discloses wherein the control unit is configured to cause the dialysis fluid pump to remove the second portion of the concentrate from the at least the portion of the disposable set prior to preparing dialysis fluid for a subsequent treatment (at 218 during priming the concentrate and purified water are drained prior to a subsequent treatment). 
With regard to claim 14, Hobro discloses wherein the removed concentrate is replaced with water made suitable for treatment (after priming 218 with the concentrate, the entire solution is flushed and drained, subsequently a treatment can be commenced using fresh dialysis solution).
With regard to claim 15, Hobro discloses wherein the disposable set includes a heater/mixing bag ([0013], [0052]) and wherein the control unit is programmed to cause the heater/mixing bag to collapse prior to introducing at least some of the second portion of the concentrate into the heater/mixing bag for disinfection (see box 210 in flow chart of Fig. 4, and then box 212, 214, 218 afterwards where concentrate is added).
With regard to claim 16, Hobro discloses wherein the disposable cassette includes a patient line (72/74), and wherein (i) the disposable cassette is configured to connect to a distal end of the patient line between treatments or (ii) a cap is provided to cap the distal end of the patient line between treatments (connected to cap at 72a and 74a).
With regard to claim 17, Hobro discloses which includes a last bag of dialysis fluid  (see box 220) formulated differently than the dialysis fluid
With regard to claim 19, Hobro discloses A renal failure therapy method comprising: mixing water made suitable for dialysis with a first portion of a concentrate to form a dialysis fluid (during treatment, some of concentrate A and B are adding to purified water to form a dialysis solution, [0009], [0060], [0061], [0062]); moving the dialysis fluid through a disposable set to perform a dialysis treatment creating used dialysis fluid (fig. 4, box 204); removing the used dialysis fluid through the disposable set (206); and disinfecting at least a portion of the disposable set using a second portion of the concentrate (during the priming step, the concentrate forming the dialysis solution acts as a disinfectant as it further flushes out the citric acid, in order to clean out the tubing before use in a treatment, [0096]-[0100]).
With regard to claim 20, Hobro discloses wherein the moving and removing occur multiple times before the disinfecting (see from boxes 204 to 216 and moving to 220 which allows for a secondary drain before disinfecting step of 218 [0101]).
With regard to claim 21, Hobro discloses which includes moving a last bag fill of dialysis fluid through the disposable set to perform a dialysis treatment between the removing and the disinfecting (see box 220 that runs a last bag and drains the fluid prior to disinfecting, [0101]).
With regard to claim 22, Hobro discloses which includes removing a prior delivered concentrate for disinfecting the at least a portion of the disposable set (box 206 and 214) before mixing water made suitable for dialysis with the first portion of the concentrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobro et al. (US 2019/0201606 A1) in view of Stephen et al. (US 4,335,716).
With regard to claim 5, Hobro discloses the claimed invention except for dextrose. 
Stephen teaches the use of dextrose as a disinfect for dialysis systems (Col 8, lines 13-24). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hobro to include dextrose as taught by Stephens for the purpose of disinfecting (Col 8, lines 13-24) and because a simple substitution for a known material is well known in the art and would not affect the overall function of the device. 




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant is encouraged to further describe what is considered a “portion” of concentrate. As long as a concentrate can be split and used both in the dialysis solution as well as between treatments in a disinfecting process, the concentrate can then be considered to have a first portion and a second portion. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/             Primary Examiner, Art Unit 3783